Case 2:20-cv-00079-JRG Document 12 Filed 06/02/20 Page 1 of 1 PagelD #: 50

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

CELLULAR COMMUNICATIONS §
EQUIPMENT, LLC §
§
Plaintiff(s), § CIVIL ACTION NO. 2:20-CV-00079

VS. §
ONE PLUS TECHNOLOGY CO, LTD, ET :
AL
§

Defendant(s). $

AFFIDAVIT OF SERVICE

Came to my hand on Friday, May 15, 2020 at 9:30 AM,

Executed at: 1810 E. SAHARA AVE, STE 215, LAS VEGAS, NV 89104
within the county of CLARK at 1:23 PM, on Friday, May 15, 2020,

by individually and personally delivering to the within named:

ONE PLUS TECHNOLOGY CO. LTD

By delivering to its Registered Agent, LEGALINC CORPORATE SERVICES
By delivering to its Authorized Agent, PAIGE BOHALL, a true copy of this

SUMMONS IN A CIVIL ACTION and PLAINTIFF'S FIRST
AMENDED COMPLAINT FOR PATENT INFRINGEMENT WITH EXHIBIT A

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared ANTHONY SPADA who after being duly
sworn on oath states: "My name is ANTHONY SPADA. I am a person over eighteen (18) years of age and I am competent
to make this affidavit. I am a resident of the State of Nevada. I have personal knowledge of the facts and statements
contained in this affidavit and aver that each is true and correct. I am not a party to this suit nor related or affiliated with any
herein, and have no interest in the outcome of the suit. Ihave never been convicted of a felony or of a misdemeanor involving
moral turpitude.”

 
   

 

ck SS SERVER

Subscribed and Sworn to by ANTHONY SPADA, Before Me, the undersigned authority, on this

2nd__day of June, 2020. \U
EG. BERT LOTT

Sere be aren ofary Public in and for the State of Nevada

 

  

/ APPT. NO. 07-4864-1
MY APPT. EXPIRES SEPTEMBER 14, 2023

 

 

 

2020001138
